                                  UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,
                                                               Case No. 21-CR-1697-TWR

                                            Plaintiff,
                         vs.


ALVARO HERNANDEZ                                                                        FILED
                                          Defendant                                      JUL 1 2 2021
                                                                                   CLERK, U.S. DISTRICT COURT
                                                                                SOUTHERN DISTRICT OF CALIFORNIA

IT APPEARING that the defendant is now entitled to be discharge:d-!Jffl.""tHe'i'eEIS€HH~t+-..,o/.\ae!:!PUL!.TYr.J

       an indictment has been filed in another case against the defendant and the Court has
       granted the motion of the Government for dismissal of this case, without prejudice; or

 •     the Court has dismissed the case for unnecessary delay; or

 •     the Court has granted the motion of the Government for dismissal, without prejudice; or

 •     the Court has granted the motion of the defendant for a judgment of acquittal; or


 •     a jury has been waived, and the Court has found the defendant not guilty; or

       the jury has returned its verdict, finding the defendant not guilty;

       of the offense(s) as charged in the Indictment/Information:
       Ct 1- 21:952 and 960- Importation of Methamphetamine (Felony)




Date
